Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Mar. 14, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-17 and 19 are currently pending.
Claims 12, 16, 17 and 19 are amended.
	Claims 1-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 18 is cancelled.
	Claims 12-17 and 19 have been considered on the merits. 

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), have been added due to amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the step of analyzing gene markers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the claim will be interpreted to mean “the method of claim 13 further comprising the step of analyzing gene markers, wherein the step comprises:”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Overman et al. (Tissue Engineering Part A, 2013) in view of Qureshi et al. (Methods in Enzymology, 2014) and Knippenberg et al. (Tissue Engineering, 2005).
With respect to claim 12, even though Overman teaches a method to treat a bone defect and describes it as a one-step surgical procedure (abstract), the one-step surgical procedure taught by Overman is a two-step surgical procedure as described by the specification.  The specification describes the two-step procedure as the culturing harvested stem cells on a scaffold to form a tissue-engineered construct to implant in the patient to treat large bone defects and the one-step surgical procedure as the short pre-treatment with calcitriol of the patient to treat small bone defects (See 0032 of published application).  Overman teaches the first step of isolating tissue from patients and the second step of implanting the tissue-engineered construct into the patient (pg. 572 Col. 1 para. 4).  With respect to the first recited step of claim 12 and claim 13, Overman teaches adipose tissue is isolated from patients (pg. 572 Col. 2 para. 2).  With respect to the second recited step of claim 12, Overman teaches the adipose-derived stem cells are separated from the adipose tissue (pg. 572 Col. 2 para. 3).  With respect to the third recited step of claim 12, Overman teaches pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes (pg. 573 Col. 1 para. 2).  With respect to the fourth recited step of claim 12, Overman teaches seeding the pre-treated adipose-derived stem cells onto scaffolds (pg. 573 Col. 1 para. 2).  With respect to the fifth recited step of claim 12, Overman teaches washing the unattached stem cells from the scaffolds after a 30 minutes (pg. 573 Col. 1 para. 2).  With respect to the sixth recited step of claim 12, Overman teaches culturing the stem cell seeded scaffold (pg. 573 Col. 1 para. 3-4).  
Overman does not explicitly state that tissue is extracted by liposuction as recited in first recited step of claim 12.  However, Qureshi reports that elective subcutaneous liposuction procedures remain the gold standard for human adipose tissue collection (pg. 68 para. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Overman so that the extraction of the adipose tissue is done by liposuction for the benefit of collecting the tissue by a successful method as taught by Qureshi.  It would have been obvious to one of ordinary skill in the art to use known methods of extracting adipose tissue such as liposuction as taught by Qureshi in the method of Overman. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Overman so that the adipose tissue is extracted using liposuction, since this is a well-known method of obtaining adipose tissue from a subject as taught by Qureshi.  
Overman does not teach the method where the pre-treatment is done with vitamin D3 for 20 to 40 minutes as recited in third recited step of claim 12, or where the vitamin D3 is calcitriol as recited in claim 14.  Likewise, Overman does not teach the method with the human adipose stem cells are pre-treated with calcitriol of 10 nM for 30 min as recited in claim 17.   However, Knippenberg teaches a similar method of differentiating adipose tissue-derived mesenchymal stem cells by exposing the cells to fluid shear stress after the stimulation of osteogenic differentiation by 1,25-dihydroxyvitamin D3 (calcitriol) (abstract).  Knippenberg teaches that osteogenic differentiation of adipose tissue-derived mesenchymal stem cells can be induced by 1,25-dihydroxyvitamin D3 (pg. 1781 Col. 1 last para.).  Additionally, Knippenberg teaches the method using 10-8 M (10 nM) 1,25-dihydroxyvitamin D3  (pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Overman to include the pre-treatment of the cells with the vitamin D3, 1,25-dihydroxyvitamin D3 or calcitriol for 30 minutes for the purpose of initiating the differentiation of the adipose tissue-derived mesenchymal stem cells into bone-like cells for a tissue construct resembling bone as taught by Knippenberg.  It would have been obvious to one of ordinary skill in the art to include other known factors that induce the osteogenic differentiation of adipose tissue-derived mesenchymal stem cells such as 1,25-dihydroxyvitamin D3 as taught by Knippenberg in the method of Overman for the purpose of stimulating the osteogenic differentiation of the cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Overman to include the pre-treatment of the adipose tissue-derived mesenchymal stem cells with calcitriol of 10 nM for 30 minutes, since Overman teaches pretreatment with another known inducer of osteogenic differentiation for a brief period of 15 minutes, and Knippenberg teaches calcitriol induces osteogenic differentiation of adipose tissue-derived mesenchymal stem cells.  Although neither Overman or Knippenberg teach the time of pretreatment being in the range of 20 to 40 minutes as recited in claim 12 or 30 minutes recited in claim 17, one of ordinary skill in the art would recognize that the time of pre-treatment is a result effective variable and that the time of pre-treatment would be matter of routine optimization depending on the culturing medium, conditions and the concentrations of the differentiation factor and cells.    
Overman does not teach the method where the culturing of the stem cell seeded scaffold is done by utilizing a modified perfusion bioreactor to form a tissue-engineered construct as recited in seventh recited step of claim 12.  Similarly, Overman does not teach the method where flow-induced shear stress is applied to the stem cell seeded scaffold as recited in claim 16.  However, Knippenberg teaches a similar method of differentiating adipose tissue-derived mesenchymal stem cells by exposing the cells to fluid shear stress after the stimulation of osteogenic differentiation by 1,25-dihydroxyvitamin D3 (calcitriol) (abstract).  Knippenberg reports that the shear stress of fluid flow mimics the physiological environment of the bone tissue (pg. 1780-1781 bridging para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Overman to include the step of culturing the cells in a modified perfusion bioreactor to apply flow-induced shear stress on the stem cell seeded scaffolds and to form a tissue-engineered construct for the benefit of mimicking the physiological environment of bone tissue as taught by Knippenberg.  It would have been obvious to one of ordinary skill in the art to include the step of culturing cells in a perfusion bioreactor in the method of Overman, since similar methods of differentiating adipose-derived stem cells into bone-like cells were known to use perfusion bioreactors to apply flow-induced shear stress on stem cell seeded scaffolds successfully as taught by Knippenberg.  Likewise, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Overman to include the step of culturing the cells in a perfusion bioreactor and to apply flow-induced shear stress on the stem cell seeded scaffolds, since similar methods of differentiating adipose-derived stem cells into bone-like cells were known to use perfusion bioreactors and to apply flow-induced shear stress on the stem cell seeded scaffolds successfully as taught by Knippenberg.
Overman does not teach the method where the tissue-engineered construct is implanted into the subject as recited in eighth recited step of claim 12.  However, Overman does teach that the method can be applied in a clinical surgical procedure (abstract and pg. 579 para. 4-5).  Overman further discloses the need for engineered tissue for bone reconstruction (pg. 571 para. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Overman to include the step of implanting the engineered tissue construct comprising of the scaffold of differentiated adipose-derived mesenchymal stem cells into the subject for the benefit of being able to treat a bone defect.  It would have been obvious to one of ordinary skill in the art to modify the method of Overman to include the step of implanting the tissue construct, since Overman teaches the need for bone grafts for bone reconstruction and suggests the scaffold may be used for such a purpose.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Overman to include the step of implanting the engineered tissue construct into a subject, since Overman suggests that the method can used for such a purpose.
Neither Overman nor Knippenberg teach the method where the bioreactor used to culture the tissue-engineered construct has the features of claim 15.  However, the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor.  Additionally, these features appear to be common features of perfusion bioreactors.  In support, Qureshi teaches that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  
With respect to claim 19, Overman teaches the method including the step of analyzing gene markers by measuring the expression in the cells where the markers include alkaline phosphatase (ALP), osteopontin (OPN), and osteocalcin (OCN) (pg. 574 Col. 1 para. 2 and Fig. 2 and 6).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Mar. 14, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Overman only teaches that bone regeneration has been postulated where human adipose stem cells (hASCs) are harvested, differentiated and seeded on carriers and the claimed invention discloses a method where osteogenic differentiation is enhanced by pre-treating a plurality of human adipose stem cells for a predefined time of 20-40 mins with vitamin D3 (Remarks pg. 10 para. 2).  Applicant further argues that Overman only discloses that osteogenic induction can be enhanced by seeding BMP-2 pre-stimulated cells on BCP and β-TCP calcium phosphate scaffolds, and the claimed invention discloses a method where the pre-treated stem cells are seeded onto one or more scaffolds and flow-induced shear stress is applied to the stem cell seeded scaffolds (Remarks pg. 10 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that the invention discloses that the combined effects of vitamin D3 and flow-induced shear stress synergistically enhance osteogenic and angiogenic differentiation of human adipose stem cells and Overman only teaches that BMP-2 increases colony-forming units (CFU) frequency of human adipose stem cells (hASCs) on tissue culture plastic and not pre-treating the separated adipose-derived stem cells for a predefined time of 20-40 minutes with vitamin D3 (Remarks pg. 10-11 bridging para.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Additionally, with regards to the arguments that the claimed invention results in the synergistic action of vitamin D3 and flow-induced shear stress on enhancing osteogenic and angiogenic differentiation of human adipose stem cells, the Applicant did not provide any data to support these assertions. MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Since the Applicant provided no experimental data to support the synergistic action of vitamin D3 and flow-induced shear stress, the Applicant's assertions are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation".  Therefore, the arguments are not persuasive and the rejection remains. 
Applicant argues that Overman teaches a 15 min incubation with a low dose of BMP-2 and does not teach a modified perfusion bioreactor with the features to form a tissue-engineered construct as recited in claim 15 (Remarks pg. 11 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Qureshi is being relied upon for the teaching that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  It is maintained that the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor and that these features appear to be common features of perfusion bioreactors as supported by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Overman assesses the expression of alpha 1/runx2 (CBFA1), collagen 1 (COL), ALP, osteonectin (ON), osteopontin (OPN), osteocalcin (OC), and peroxisome proliferator-activated receptor gamma (PPARy) and the claimed invention assesses the expression of RUNX2, ALP, SPARC, ki-67, OPN, OCN, DMP1, VDR, CYP24, CYP27B1, Endotelin 1, VEGF165, and VEGF 189 (Remarks pg. 11 para. 3).  Applicant argues that Knippenberg only discloses that OPN and COL1A are mechanosensitive genes, and the claimed invention assesses the expression of RUNX2, ALP, SPARC, ki-67, OPN, OCN, DMP1, VDR, CYP24, CYP27B1, Endotelin 1, VEGF165, and VEGF 189 (Remarks pg. 14 para. 1).  Likewise, Applicant argues that Qureshi assesses the expression of ALP, ON, OP, Runx2, and OCN and the claimed invention assesses the expression of RUNX2, ALP, SPARC, ki-67, OPN, OCN, DMP1, VDR, CYP24, CYP27B1, Endotelin 1, VEGF165, and VEGF 189 (Remarks pg. 16 para. 1).  The Applicant’s amendments changing the step in claim 19 from a step of pre-treating the cells with the listed factors to a step of analyzing gene marker expression necessitated the withdrawal of previous rejection of the claim.  Applicant’s arguments are drawn to Overman, Knippenberg, and Qureshi failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant argues that Overman uses adipose tissue obtained by resection and not from a subject by liposuction as claimed (Remarks pg. 11 para. 3).  Similarly, Applicant argues that Knippenberg does not teach isolating adipose tissue from a subject by liposuction as claimed (Remarks pg. 14 para. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4). Qureshi is being relied upon for the teaching that elective subcutaneous liposuction procedures remain the gold standard for human adipose tissue collection (pg. 68 para. 1).  One of ordinary skill in the art would have been motivated to modify the method of Overman so that the extraction of the adipose tissue is done by liposuction for the benefit of collecting the tissue by a successful method as taught by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues Overman teaches a single-cell suspension of the stromal vascular fraction that is obtained by filtration, washing with PBS with 1% BSA, and a centrifugation step and the claimed invention discloses the washing of unattached stem cells from the scaffolds and culturing utilizing a modified perfusion bioreactor (Remarks pg. 12 para. 1).  This argument was not found to be persuasive, since Overman teaches the steps of seeding the pre-treated adipose-derived stem cells onto scaffolds and washing the unattached stem cells from the scaffolds after a 30 minutes (pg. 573 Col. 1 para. 2).  Further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Qureshi is being relied upon for the teaching that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  It is maintained that the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor and that these features appear to be common features of perfusion bioreactors as supported by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.
Applicant argues that Knippenberg only teaches that adipose tissue-derived mesenchymal stem cells (AT-MSCs) acquire bone cell-like responsiveness to pulsating fluid stress with vitamin D3 osteogenic differentiation and does not actually teach synergistically enhancing osteogenic differentiation by pre-treating a plurality of human adipose stem cells for a predefined time of 2-40 minutes with vitamin D3 and applying flow-induced shear stress (Remarks pg. 12 para. 2).  Applicant further argues Knippenberg only teaches seeding on appropriate scaffolds to achieve osteogenic differentiation of AT-MSCs and the claimed invention discloses seeding of pre-treated stem cells onto one or more scaffolds (Remarks pg. 12 para. 2).  Applicant argues that Knippenberg teaches subjecting the cells to parallel-plate flow and does not teach a modified perfusion bioreactor with the features to form a tissue-engineered construct as recited in claim 15 (Remarks pg. 13 para. 2).  This arguments were not found to be persuasive, since Knippenberg teaches exposing the cells to flow-induced shear stress as required by claims 15 and 16.  Further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Qureshi is being relied upon for the teaching that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  It is maintained that the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor and that these features appear to be common features of perfusion bioreactors as supported by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.
Applicant argues that Knippenberg does not teach washing the unattached stem cells from the scaffolds after 20 to 30 minutes, culturing the cells using a modified perfusion bioreactor to form a tissue-engineered construct and implanting the construct into a subject, and the combined effect of vitamin D3 and flow-induced shear stress on synergistically enhancing the osteogenic and angiogenic differentiation of adipose-derived stem cells (Remarks pg. 14 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Qureshi is being relied upon for the teaching that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  It is maintained that the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor and that these features appear to be common features of perfusion bioreactors as supported by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Additionally, with regards to the arguments that the claimed invention results in the synergistic action of vitamin D3 and flow-induced shear stress on enhancing osteogenic and angiogenic differentiation of human adipose stem cells, the Applicant did not provide any data to support these assertions. MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Since the Applicant provided no experimental data to support the synergistic action of vitamin D3 and flow-induced shear stress, the Applicant's assertions are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation".  Therefore, the arguments are not persuasive and the rejection remains. 
Applicant argues that Qureshi only teaches a cell isolation process from human adipose tissue lipoaspirates and does not teach the claimed method (Remarks pg. 14-15 bridging para.).  Applicant argues that Qureshi only teaches osteo-differentiation using a medium containing vitamin D3 and does not teach the combined effect of pre-treating with vitamin D3 and flow-induced shear stress on synergistically enhancing the osteogenic and angiogenic differentiation of adipose-derived stem cells (Remarks pg. 15 para. 2). Applicant argues that Qureshi only teaches a procedure for preparing adipose tissue isolated from lipoaspirates and does not teach pre-treating the cells with calcitriol of 10 nM for 30 min as claimed (Remarks pg. 15 para. 2).  Applicant argues that Qureshi does not teach that claimed BCP20/80 scaffold or the flow distributor to apply flow-induced shear stress on the stem cells seeded on the scaffolds (Remarks pg. 15-16 bridging para.).  Applicant argues that Qureshi does not teach the claimed method and only teaches cells isolated from human lipoaspirates following elective liposuction surgery (Remarks pg. 16 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Overman is being relied upon for the teachings of the steps of isolating adipose tissue from patients, separating the adipose-derived stem cells from the adipose tissue, pre-treating the adipose-derived stem cells with BMP-2 for 15 minutes, seeding the pre-treated adipose-derived stem cells onto scaffolds, washing the unattached stem cells from the scaffolds after a 30 minutes and culturing the stem cell seeded scaffold (pg. 572 Col. 2 para. 2-3, pg. 573 Col. 1 para. 2-4).  Knippenberg for inducing osteogenic differentiation of adipose tissue-derived MSCs by treating the cells with vitamin D3 and then exposing the cells to fluid shear stress (abstract, pg. 1781 Col. 1 last para., and pg. 1782 Col. 1 last para. and Col. 2 para. 2).  Qureshi is being relied upon for the teaching that flow perfusion bioreactors consisting of a pump and a scaffold chamber joined together by tubing are well-known for such purpose in the art (pg. 80 section 5.3).  It is maintained that the bioreactor of Knippenberg performs the claimed function of providing a fluid-flow shear stress to the cell culture and would contain a chamber with an inlet channel connected to a peristaltic pump and a flow distributor.  Accordingly, the claimed features do not appear to result in a difference in the function of the perfusion bioreactor in the claimed method of culturing the cells in a modified perfusion bioreactor and that these features appear to be common features of perfusion bioreactors as supported by Qureshi.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Additionally, with regards to the arguments that the claimed invention results in the synergistic action of vitamin D3 and flow-induced shear stress on enhancing osteogenic and angiogenic differentiation of human adipose stem cells, the Applicant did not provide any data to support these assertions. MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Since the Applicant provided no experimental data to support the synergistic action of vitamin D3 and flow-induced shear stress, the Applicant's assertions are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation".  Therefore, the arguments are not persuasive and the rejection remains.
In addition, Applicant argues that a person of ordinary skill in the art would not have recognized that the results for combining the teachings of Overman, Qureshi and Knippenberg would be predictable or have a reasonable expectation of success in arriving at the claimed invention (Remarks pg. 17 para. 2).  Applicant further argues that Overman does not teaches the invention as presently claimed and there is no motivation in the cited reference to modify Overman to include the teachings of Qureshi of cell isolation and culture process of human adipose tissue lipoaspirates (Remarks pg. 17-18 bridging para.) and that Qureshi and Knippenberg do not compensate for the deficiencies of Overman and no combination of the reference teach the claimed method (Remarks pg. 18 para. 1 to pg. 19 para. 3).  These arguments were not found to be persuasive.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Overman to include the teachings of Qureshi and Knippenberg, since all of the references are directed to methods of generating tissue-engineered constructs for the repair of bone.  Knippenberg teaches the benefits of exposing adipose tissue-derived mesenchymal stem cells to vitamin D3 and then fluid shear stress is that vitamin D3 promotes osteogenic differentiation of the cells and the shear stress of fluid flow mimics the physiological environment of the bone tissue (abstract, pg. 1780-1781 bridging para., and pg. 1781 Col. 1 last para.).  Qureshi teaches that elective subcutaneous liposuction procedures remain the gold standard for human adipose tissue collection (pg. 68 para. 1).  Therefore, both Knippenberg and Qureshi provide motivation for modifying the method of Overman to include these features and arrive at the claimed invention.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632